DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Response to Amendment
- The amendment filed on October 05, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 1-4, 8 and 11-14 have been amended.
- Claims 1, 9-11 and 19-20 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Pub. No. US 2021/0195436 A1; hereinafter Hong) in view of Kommi et al. (Pub. No. US 2018/0284149 A1; hereinafter Kommi) and, further in view of Turk et al. (Pub. No. US 2012/0155307 A1).
Regarding claims 1 and 11, Hong discloses an electronic device comprising: a plurality of antenna modules, (See ¶0047, which may operate in communication with one or more antennas) wherein at least one of the plurality of antenna modules is a serving module; (See ¶0078, At the UE 104, the UE antennas 652 and 653 may receive the DL signals from the base station 102) a transceiver operably connected with at least one of the plurality of antenna modules; (See ¶0047, RF front end 288, which may operate in communication with one or more antennas 265 and transceiver 202 for receiving and transmitting radio transmissions) and a processor operably connected to the transceiver, (See ¶0093, one or more processors communicatively coupled with the transceiver) the processor configured to trigger a module sweeping operation based on one or more of: (See ¶0072, the UE 504 can have rotated and can have performed a serving beam sweep after rotation; interpreted that the rotation triggered the serving beam sweeping) a reference signal receive power (RSRP) of the serving module being below a dynamic, time-varying threshold; the RSRP of the serving module being lower than an average RSRP of the serving module when the electronic device is at a same location; an estimated angle of arrival of a beam being on an edge or outside of a coverage area of the serving module; that the electronic device has rotated; (See ¶0072, the UE 504 can have rotated and can have performed a serving beam sweep after rotation, which can cause the UE 504 to switch from beam B0 to beam B1 as the UE serving beam based on beam B1 having improved signal quality/strength (e.g., due to improved line-of-sight) than the previous serving beam B0) or the RSRP of the serving module cannot support a predicted data requirement.
	However, Hong fails to disclose the inertial measurement unit (IIMU) sensors
	Kommi discloses the inertial measurement unit (IIMU) sensors (See ¶0042, UE 105 may include one or more inertial sensors (e.g., accelerometers, gyroscopes, compass, and/or other Inertial Measurement Units (IMUs)) as well as other sensors (e.g. barometer) with which movement and/or velocity related information may be obtained)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify triggering a sweeping operation based on the rotation of the UE to include the inertial measurement unit (IIMU) sensors determine that rotation has occurred. The motivation to combine is improve the accuracy of a location derived from other position methods and/or an estimate of uncertainty or error in the resulting location (See ¶0005).
However, Hong in view of Kommi fails to disclose compute a short term average RSRP of the serving module; and compute a long term average RSRP of the serving module.
Turk discloses compute a short term average RSRP of the serving module; (See ¶0202 ¶0065, CQI reports indication RSRP values; See ¶0237, ¶0239,each cqi group short term information is calculated ) and compute a long term average RSRP of the serving module. (See ¶0202, ¶0065, CQI reports indication RSRP values; See ¶0237-0238, For each CQI group, long term information is calculated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method and system disclosed by Hong in view of Kommi to include the RSRP short term and RSRP long term calculations. The motivation to combine is efficiently determine cell provides the best signal strength/quality (See ¶0065).
Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kommi, Turk and Martin et al. (Pub. No. US 2020/0274590 A1; hereinafter Martin).
Regarding claims 9 and 19, Hong discloses in response to the module sweeping operation being triggered, the processor is configured to: sweep a subset of the plurality of antenna modules during the module sweeping operation; (See ¶0023, perform serving beam sweeps to measure beams from a serving node according to a first periodicity; See ¶0072, the UE 504 can have rotated and can have performed a serving beam sweep after rotation; interpreted that the rotation triggered the serving beam sweeping)
However, Hong in view of Kommi and Turk fails to disclose predict which module from the subset of the plurality of antenna modules should be selected as the serving module.
Martin discloses in response to the module sweeping operation being triggered, the processor is configured to: sweep a subset of the plurality of antenna modules during the module sweeping operation; (See ¶0004, selecting the second antenna array includes mapping, using the rotation vector, the movement of the moveable device to a subset of possible beams. The subset of possible beams may include the second beam) and predict which module from the subset of the plurality of antenna modules should be selected as the serving module. (See ¶0004, , selecting the second antenna array includes mapping, using the rotation vector, the movement of the moveable device to a subset of possible beams. The subset of possible beams may include the second beam)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hong in view of Kommi and Turk to include predict the beam based on the movement of the device. The motivation to combine is the rotation vector can be used to enhance the optimization by reducing processing time and reducing bandwidth used related to the scans performed for the optimization process (See  ¶0016).
Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kommi, Turk and Hakola et al. (Pub. No. US 2018/0343043 A1; hereinafter Hakola)
Regarding claims 10 and 20, Hong in view of Kommi and Turk fails to disclose in response to the module sweeping operation being triggered, the processor is configured to: select a module of the plurality of antenna modules that is configured to beamform toward a coverage region of one or more unselected modules of the plurality of antenna modules; measure beams of the selected module; and select the serving module based on the measured beams. 
Hakola disclose in response to the module sweeping operation being triggered, the processor is configured to: select a module of the plurality of antenna modules that is configured to beamform toward a coverage region of one or more unselected modules of the plurality of antenna modules; (See ¶0057, The UE may determine or identify 4 receive beams as the UE's best receive beams, and the UE may want to perform beamforming training for these 4 receive beams against a signal received from the AP via the AP transmit beam 6 (the AP's best transmit beam with respect to the UE; See ¶0070, When performing cell detection and selection based on periodical beam based discovery signal transmissions from an AP, a UE may be able to find out the best or most relevant beams for itself; interpreted that UE is selecting the best beams for itself in the coverage area)  measure beams of the selected module; (See ¶0057, The UE may determine or identify 4 receive beams as the UE's best receive beams, and the UE may want to perform beamforming training for these 4 receive beams against a signal received from the AP via the AP transmit beam 6 (the AP's best transmit beam with respect to the UE; See ¶0070, When performing cell detection and selection based on periodical beam based discovery signal transmissions from an AP, a UE may be able to find out the best or most relevant beams for itself) and select the serving module based on the measured beams. (See ¶0057, The UE may determine or identify 4 receive beams as the UE's best receive beams, and the UE may want to perform beamforming training for these 4 receive beams against a signal received from the AP via the AP transmit beam 6 (the AP's best transmit beam with respect to the UE; See ¶0070, When performing cell detection and selection based on periodical beam based discovery signal transmissions from an AP, a UE may be able to find out the best or most relevant beams for itself)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hong in view of Kommi and Turk to include using beamforming training measurement to determine the best beam to select. The motivation to combine is beneficial to aim at good angular resolution in DL side, e.g., in order to maximize DL rank (See ¶0037).
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (Pub. No. US 2011/0306347 A1)-he average throughput, the average uplink power consumption, and the average allocated bandwidth are obtained by converting the resource allocation result in the short-time scale into an resource allocation result in the long-term time scale using the time averaging process
Hwang et al. (Pub. No. US 2012/0238272 A1)- The estimation error 306 is defined as local deviations between the measured instances of RSRP, such as the measured target power 118 and the measured server power 116, from the long term average RSRP level. The prediction error 308 is defined as deviations between the predicted future RSRP levels and the actual future RSRP levels. The prediction error 308 can be introduced by partial correlation of adjacent RSRP taps
                                                                                                                                                                                                Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472